Jft *r*%
                                         Court of Appeals
                                              Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www. txcourls.gov/3rdcoa.aspx
                                                            (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                           JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                                rch4?201:

The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:       03-13-00358-CV
         Trial Court Case Number:       D-l-GN-12-003944

Style:    AEP Texas Commercial & Industrial Retail Limited Partnership
          v. Public Utility Commission of Texas; Alliance for Retail Markets; Texas Energy
          Association for Marketers; CPL Retail Energy, LP; WTU Retail Energy, LP; and Direct
          Energy Business, LLC



Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Joint Exhibit 1 (1 box of administrative record).




                                                          Very truly yours,




                                                          Jeffrey D. Kyle, Clerk

                                                      Filed in The District Court
                                                       of Travis County, Texas
                                                             MAR 12 2015              yt
                                                     At
                                                                                     M.
                                                     Velva L Price, District Clerk